Citation Nr: 1700917	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested by neurological residuals (including foot drop), leg length discrepancy, and a right knee condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran maintains that he has incurred additional disability, in the forms of neurological residuals, leg length discrepancy, and a right knee condition, resulting from a total right hip arthroplasty performed on January 28, 2004 at the William Jennings Bryan Dorn VA Medical Center (VAMC) in Columbia, South Carolina.  In his substantive appeal, he asserted that he was not informed of the foreseeable complications of the surgery.

The preoperative assessment noted that a consent form was completed, signed, dated, and was complete with the attending surgeon's name.  However, the consent form itself is not associated with the claims file.  The operative reported stated that the Veteran had inadvertently rolled forward prior to the cluster hole cup being inserted and impacted.  As a result, the cup was malpositioned.  The cup was removed, and there was loosening of the rim fit.  After the Veteran was repositioned adequately and the cup was checked multiple times, it was reimpacted.  There was reduced fit in the fill of the cup.  A screw was inserted without difficulty, and was deemed to be adequately seated and fixed.  Immediately following the surgery, it was noted that the Veteran had sciatic nerve neuropraxia and right foot drop which was treated with an ankle-foot orthosis. 

Post-operative sciatic nerve neuropraxia was again noted two days following the surgery.  Additionally, the Veteran's left leg was noted to be shorter than his right leg, and he was prescribed a shoe insert for his left foot to compensate.  In November 2004, the Veteran again reported right foot numbness, and a VA orthopedist explained that the numbness on his foot may continue unabated.  He also reported right knee pain at that time.  Right knee range of motion was full, and x-rays revealed mild degenerative joint disease (DJD), most pronounced at the patellofemoral joint.  In May 2007, the Veteran stated that he had right foot numbness, and right knee x-rays in December 2007 revealed mild joint narrowing without progression compared to 2004.   

In March 2013, the Veteran was afforded a VA examination in connection with his claim.  The examiner noted a leg length discrepancy, in that the right leg was now shorter than the left leg by 1.5 centimeters.  He also noted right sciatic nerve neuropraxia, causing limitation of motion, weakness in dorsiflexion of the lateral three toes of the right foot, and a loss of sensation over the lateral half of the right foot.  The clinician opined that the Veteran's nerve damage was recognized in a timely manner and managed properly, and sciatic nerve damage is known to occur in one to two percent of patients undergoing hip arthroplasty, and is more frequent in patients who need acetabular reconstruction.  He also opined that the slight shortening of the operated extremity is a known complication.  He added that the operating note detailed some difficulty in handling the acetabulum, but that, as an internist, he was not qualified to comment on the technical aspects of the surgical procedure.

In April 2013, a VA orthopedic surgeon provided an addendum opinion stating that an office note on January 2006 stated that the signs and symptoms of sciatic nerve neuropraxia were resolved.  Following that opinion, the Veteran has continued to report numbness and tingling in his right foot, and VA treatment records showed mild bursitis in the right knee and that the Veteran uses lifts due to his right leg being shorter than his left.

While further delay is regrettable, remand is required for two reasons.  First, an attempt has not been made to obtain the informed consent form signed by the Veteran prior to his January 28, 2004 right hip arthroplasty; such should be requested on remand.  Additionally, while an opinion has been obtained in this case from an orthopedic surgeon, that opinion did not consider that the Veteran has continued to report neurological symptoms in his right foot up until the present time.  It also did not discuss the significance of the difficulty in handling the acetabulum during the surgery as described in the operative note and as pointed out by the March 2013 VA examiner.  That examiner did not discuss the Veteran's right knee condition.  Therefore, the Board finds that an additional VA examination is required prior to deciding the case.

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim)

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from March 2016 to the present.  Additionally, obtain the informed consent form signed by the Veteran prior to his January 28, 2004 total right hip arthroplasty performed at the Dorn VAMC.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for an examination by a neurosurgeon or an orthopedic surgeon who has not previously performed surgery on the Veteran, examined the Veteran, or rendered an opinion in this case.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. At the conclusion of the examination, identify all currently diagnosed (1) neurological disorders of the right lower extremity, (2) leg length discrepancies, and (3) right knee conditions.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from December 2010 onward.  The disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of neuropraxia, leg length discrepancy, and right knee arthritis.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that neuropraxia is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such was caused by or contributed to by the Veteran's January 2004 total right hip arthroplasty.  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of (1) the Veteran's complaints of right foot numbness that have continued since the surgery, (2) the leg length discrepancy, originally noted as the left leg shorter than the right leg following surgery, and now the right leg shorter than the left, and (3) the December 2007 VA x-ray report showing mild narrowing of the height of patellofemoral joint without progression compared to 2004.

c. If the surgery caused or contributed to an identified disorder, what is the likelihood that there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in performing this surgery?  In answering this question, the examiner is asked to address the effect of the difficulty in handling the acetabulum as described in the operating note.  

d. If the surgery caused or contributed to an identified disorder, was the disorder an event not reasonably foreseeable?  In answering this question, the examiner is asked to consider whether the disorder resulting from the total right hip arthroplasty was a risk that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided--not what the treating physicians might have actually foreseen in treating the Veteran.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

